Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 4A and 4B  are objected to because X and Y axis are not labeled with descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “other symbols which are not universally recognized may be used, subject to approval by the Office” and that “suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the drawing in Figures 4A and 4B do not contain conventional elements, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 1-9 need not be performed by a specific machine.
	Based on Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 1 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 2-9 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

	Allowable Subject Matter
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10 and 11, the closest prior art Malm et al. (US 6,567,709 B1) discloses: an integrated monitoring, control and shut-down (IMCS) system for monitoring and controlling the operation of a machinery is provided. The IMCS system includes: input ports for receiving sensor signals indicative of conditions of the machinery, output ports for outputting control signals to actuators of the machinery, signal conversion means coupled to the input and output ports, for converting the input sensor signals into data samples and for converting control data into control signals. The IMCS system also includes a data processor for controlling the signal conversion means, for processing the data samples into calculated values, for sending selected calculated values to be stored into a memory and for calculating control data. A communication bus couples the hardware elements of the IMCS system. The invention can be used for monitoring, controlling, diagnosing and determining the performance of machines used to develop mechanical energy such as reciprocating engines, machines driven by a rotating shaft such as electrical generators, rotating and reciprocating compressors, rotating and reciprocating pumps, propellers (air and water), water and gas turbines, and the like. A data acquisition process for use in the monitoring and control of a rotating equipment comprising a shaft is also provided. The method comprising the steps of sampling a condition sensor output indicating a condition of the rotating equipment that requires monitoring, sampling a marker sensor indicating the rotational position of said shaft and combining the condition signal and the rotation marker signal. 
However, regarding claim 10 Malm et al. fails to disclose a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising: determining a corrective solution recommendation that solved the previous industrial machine failure; identifying at least a second set of characteristics associated with a second segment; and generating a notification comprising the corrective solution recommendation when the second set of characteristics is determined to be similar to the first set of characteristics above a predetermined threshold.
Further, regarding claim 11, Malm et al. fails to disclose a system for providing a corrective solution recommendation for an industrial machine failure, comprising: determine a corrective solution recommendation that solved the previous industrial machine failure; identify at least a second set of characteristics associated with a second segment; and generate a notification comprising the corrective solution recommendation when the second set of characteristics is determined to be similar to the first set of characteristics above a predetermined threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864